       Case 1:18-cv-07312-LDH-SJB Document 24 Filed 01/24/19 Page 1 of 2 PageID #: 1317



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NEW YORK
                                            18-07312

        PLAINTIFFS’ NAMES ENTERED 01/24/2019

1822    Isabel G. Tellez,
1823    Richard A. Tellez,
1824    Sadie S. Lafromboise,
1825    Leonard Bert Sloan,
1826    Maria L. Sloan,
1827    Leonard J. Sloan,
1828    Luis Humberto Gutierrez, Jr.,
1829    Diana Gutierrez,
1830    L.A.D., a Minor Child,
1831    Robert Joseph D'Agostino,
1832    Scott Wade Fritz,
1833    Kristen J. Fritz,
1834    Thomas Lockwood Johnson,
1835    Vaitogi Sani Taetuli,
1836    Leticia Taetuli,
1837    Cassandra Martinez,
1838    Marisol Ojeda,
1839    Roland Casso,
1840    Taetuli Sani,
1841    Like Sani Vili,
1842    Craig Scott Sotebeer,
1843    Maria Catherine Sotebeer,
1844    Jose Miguel Jauregui,
1845    Griselda Jauregui,
1846    Jose Jauregui,
1847    Josefina Jauregui,
1848    Alfredo Jauregui,
1849    Lucio Jauregui,
1850    Ronny Porta,
1851    Rene Eva Porta,
1852    Felix A. Porta,
1853    Natali Porta,
1854    Octavio Sanchez,
1855    Vanette C. Sanchez,
1856    Jacob Andrew Sanchez,
1857    Octavio Manuel Sanchez,
1858    J.S., a Minor Child,
1859    Gary David Moran,
1860    Annette C. Moran,
1861    G.D.M., a Minor Child,
       Case 1:18-cv-07312-LDH-SJB Document 24 Filed 01/24/19 Page 2 of 2 PageID #: 1318



1862    Savannah K. Dismuke-Moran,
1863    Eric G. Moran,
1864    Ericka T. Moran -Bacordo,
1865    Alan Charles Jones,
1866    Patricia Ann Jones,
1867    Sarah P. Jones,
1868    James Alan Bell,
1869    Linda S. Bell,
1870    David Craig,
1871    Jon G. Bell,
1872    Estate of Randy Lee Stevens,
1873    David L. Stevens,
1874    Connie West,
1875    Jacob Lee Maxwell,
1876    Gina Lee Stevens,
1877    Estate of Robert William Briggs,
1878    Michelle L. Briggs,
1879    C.A.B., a Minor Child,
1880    Ashlea Gabrielle Tadlock,
1881    Terry Lynn McElwain,
1882    Julia Dantong McElwain,
1883    S.M., a Minor Child,
1884    R.M., a Minor Child,
1885    Eleanor E. McElwain,
1886    Tracy Rosario,
1887    Angel Michelle Hughes,
1888    Travis McElwain,
1889    James S. McElwain,
1890    Anthony George Bruce,
1891    Joshua Matthew Bower,
1892    Jeffery Shane Redman,
1893    Estate of Joshua Allen Ward,
1894    Patricia Irene Ward,
1895    Jace Alric Badia,
1896    K.R.B., a Minor Child,
